48 F.3d 1219NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Sandra L. BIRKENSHAW, Administratrix of the Estate of ArthurR. Birkenshaw, deceased, Plaintiff-Appellant,v.UNION LIGHT, HEAT AND POWER COMPANY, Defendant-Appellee.
No. 92-5395.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1995.

Before:  MERRITT, Chief Judge; KEITH, KENNEDY, MARTIN, JONES, MILBURN, GUY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, and DAUGHTREY, Circuit Judges.

ORDER

1
The Supreme Court of Kentucky has answered both questions certified to it in the negative.  Therefore, the judgment of the District Court in this case is reversed and the case remanded to the District Court for reconsideration and trial in light of the rulings of the Supreme Court of Kentucky.


2
Accordingly, it is so ORDERED.